internal_revenue_service number release date index number ------------------------ ----------------------------------- ----------------------------------- ------------------------- - department of the treasury washington dc person to contact ------------------------------- --------------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi - plr-166266-03 date date --------- --------------------------------------- --------------------------------------------- ---------------------------------------------- --------------------------------------------------- legend x --------------------------------------------------- trust --------------------------------------------------- trust --------------------------------------------------- llc --------------------------------------------------- state date date dear ------------------ correspondence submitted on behalf of x trust trust and llc as their authorized representative requesting rulings on several issues arising from agreements entered into among the parties et seq settled the alaska natives’ claims to land and resources ancsa implements the settlement of native alaskans’ aboriginal land claims by providing for the in the alaska native claims settlement act of ancsa u s c this responds to your letter dated date and subsequent ------------- ------- the ancsa as originally enacted provided that for a period of years after plr-166266-03 conveyance of certain lands and money to alaska native corporations anc established by qualified alaska natives as compensation the ancsa provided that all united_states citizens with ¼ or more of alaska indian eskimo or aleut blood who were living on date were qualified to participate in the settlement the natives who qualified to participate in the settlement were allowed to enroll as stockholders and receive stock in one of the twelve regional corporations and in one local village corporation created under the ancsa to receive assets date the stock inchoate rights thereto and any dividends_paid or distributions made with respect thereto may not be sold pledged subjected to a lien or judgment execution assigned in present or future or otherwise alienated this limitation however did not apply to transfers of stock pursuant to a court decree of separation divorce or child_support by a stockholder who is a member of a professional organization association or board which limits the ability of that stockholder to practice his profession because of holding such stock or by intervivos gift to certain family members the ancsa also provides that upon the death of any stockholder ownership of such stock shall be transferred to any person in accordance with his last will and testament or under the applicable laws of intestacy except that during the twenty-year period after date such stock shall carry voting rights only if the holder thereof through inheritance is also an alaska native subsequent amendments to the ancsa generally extend beyond date the alienability restrictions on the settlement_common_stock of an anc unless and until the shareholders of the corporation decide to terminate them usc 1629c if the shareholders vote to terminate the alienation restrictions on the stock all settlement_common_stock is cancelled as a matter of law and is replaced with unrestricted replacement common_stock usc h thereupon the special character of the corporation as an anc created under ancsa ceases and the corporation becomes a regular domestic_corporation subject_to regulation under securities laws out of the corporate form the ancsa amendments of authorizes the conveyance of certain assets of an anc to a state-chartered settlement_trust settlement_trust the general purpose of the settlement_trust is to preserve native heritage and culture and to promote the health education and economic welfare of its beneficiaries the shareholders of the transferor anc and their lawful successors the settlement_trust is to be used to insulate permanently land as well as other assets transferred to it from the to accommodate the desire of certain ancs to transfer a portion of their assets the information submitted states that x is organized as an anc under the if the board_of directors of an anc adopts a resolution to establish a settlement sec_646 of the internal_revenue_code was enacted as part of the economic plr-166266-03 business risks undertaken by the anc such settlement trusts may not operate as a business nor may they make a subsequent transfer of land or interests therein except for a reconveyance to the transferor_corporation if such reconveyance is authorized in the trust instrument usc 1629e trust the resolution to establish the trust must be submitted to a vote of the corporation’s shareholders for approval usc 1629b a and 1629b b the shareholders however are not required to approve the conveyance of any assets by the corporation to the settlement_trust unless all or substantially_all of the assets of the corporation are to be conveyed usc 1629e a b growth and tax relief reconciliation act of sec_646 addresses several aspects concerning the tax treatment of settlement trusts facts provisions of ancsa and alaska state law in date x established trust a settlement_trust to provide long-term pro-rata cash distributions to its shareholders trust is in operation and has been making such distributions for approximately a decade educational and funeral benefits to its shareholders owned entities x established llc under state law as a limited_liability_company interests in llc are divided into units x trust and trust are the current unitholders of llc only x trust and trust or any entity wholly owned by any of them may own units in llc under the llc agreement items are allocated to the unitholders in proportion to their respective units each unitholder will have the same number of units as they have dollars in their capital_account based upon contributions distributions and redemptions under the llc’s operating_agreement there will be one or more allocation periods within each year that will be the basis upon which various items are allocated among the unitholders an allocation period is created each time a unitholder’s capital_account balance changes eg due to capital contributions redemptions or distributions in addition a new allocation period begins each january to facilitate and coordinate the investments of x trust trust and their wholly in date x established trust a settlement_trust to provide non pro-rata x proposes to enter into service agreements with trust trust and llc under plr-166266-03 x has historically rendered various administrative services to trust and trust such as accounting tax reporting maintaining record lists of owners and or beneficiaries and other books_and_records and facilitating the meetings of the fiduciaries of each respective entity free of charge which x will be paid a fee for such administrative services each service agreement provides an annual service fee the amount_paid under each service agreement to x is computed by combining identified percentages of x’s expenditures in each of several categories of general and administrative costs the fee is to be paid december each year however the service agreements contain a mechanism by which the annual fee charged by x may be adjusted downward but not upwards each year after trust trust and llc each evaluate the cost of services x actually rendered x must present a cost analysis to trust trust and llc by december of the contract_year that will evaluate the annual fee in terms of whether the fee has been fair for all parties on or before december to the extent the parties determine that the annual fee overcompensates x the fee will be reduced dollar for dollar the fee may not be increased if the parties determine that x has been undercompensated the trustees of trust and trust must approve the respective service agreements concerning the trusts in addition under the trust agreements for trust and trust the trustees must direct the investments of each trust and vote the securities in their fiduciary capacity pertaining to trust and trust x represents that all the representations set forth in those prior letter rulings remain true and correct law and analysis organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law under sec_301_7701-1 of the procedure and administration regulations whether an x has received two private letter rulings plr and plr trust and trust have made an election under sec_646 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership plr-166266-03 sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise it is a partnership if it has two or more members based on the facts and circumstances of this case llc is an eligible_entity separate from its owners and is classified as a partnership for federal tax purposes as provided in sec_301_7701-3 a settlement_trust may elect to have the provisions of sec_646 apply to the trust and its beneficiaries sec_646 provides that if a sec_646 election is in effect with respect to any settlement_trust the provisions of sec_646 shall apply in determining the income_tax treatment of the settlement_trust and its beneficiaries with respect to the settlement_trust sec_671 provides that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person’s taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual sec_673 through specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust based on our examination of the service agreements we conclude that the service agreements do not cause x or another person to be treated as the owner of any portion of the trusts under sec_673 sec_674 sec_676 sec_677 sec_678 or sec_679 sec_675 provides that the grantor shall be treated as the owner of any portion sec_675 provides that the grantor of a_trust shall be treated as the owner of of a_trust in respect of which the grantor has certain administrative_powers any portion of the trust in respect of which a power exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party enables the grantor or any person to purchase exchange or otherwise deal with or dispose_of the corpus or the income therefrom for less than an adequate_consideration in money_or_money's_worth portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity for purposes of sec_675 the term power_of_administration includes a a power to vote or direct the voting of stock or other_securities of a corporation in which the holdings of the grantor and the trust are significant from the viewpoint of voting control and b a power to control the investment of the trust funds either by directing investments or reinvestments or by vetoing proposed investments or reinvestments to the extent that the trust funds consist of stocks or securities of corporations in which the holdings of the grantor and the trust are significant from the viewpoint of voting control sec_675 provides that the grantor shall be treated as the owner of any we conclude that the mechanism of providing administrative services by x to plr-166266-03 you ask for a ruling as to whether the service agreements between x and trust and trust cause x to be treated as an owner of any portion of trust or trust under sec_675 more specifically whether x has a power to deal with either trust for less than adequate_consideration x represents that the fees paid_by trusts to x for the administrative services provided to trusts represent trusts’ share of actual amounts that x pays to independent third parties for such services in addition under the service agreements x will itself incur costs with respect to operational support services eg providing private office and meeting space use of office equipment etc provided to trusts thus the fees are more in the nature of reimbursements paid_by trusts to x with respect to payments made to third parties and for costs incurred by x that benefit trusts x represents that the percentage of x’s total costs assigned to each trust by x will be a reasonable amount given the value that each trust receives from the particular services in question trusts pursuant to the service agreements and the payment of the fees by the trusts to x does not in and of itself cause x to have the power to deal with each trust for less than an adequate_consideration for purposes of sec_675 however no opinion is expressed or implied as to whether the expenses_incurred by x are reasonable or represent fair value nor whether the percentage of those expenses allocated to trust or trust is appropriate for purposes of sec_675 trust and trust cause x to be treated as an owner of any portion of trust or trust under sec_675 and b more specifically a whether there is a power to vote or direct the voting of stock or other_securities of a corporation in which the holdings of x and trusts are significant from the viewpoint of voting control and b whether x has the power to control the investment of the trusts funds the service agreements do not grant x a power to vote stock_or_securities of any entity in which trust or trust holds a significant interest nor do the service agreements grant x a power to direct or veto trust or trust investments therefore we conclude that entering the service agreements with trust and trust will not cause x to be treated as an owner under sec_675 or b in addition our examination of the service agreements between x and trust and trust reveal none of the circumstances that would cause x or another person to be treated as the owner of any portion of the trusts under sec_675 however the circumstances attendant on the operation of trust and trust will determine whether x will be treated as the owner of any portion of the trusts under sec_675 this is a question of fact the determination of which must be made by the office of the area director with which the trusts file their tax returns you also ask for a ruling as to whether the service agreements between x and you ask for a ruling as to whether the service agreement between x and llc cause x to be treated as an owner of any portion of trust or trust under sec_675 more specifically whether payment of fees by llc to x removes income that would otherwise be allocated to the trusts thereby granting x a power to deal with trusts for less than adequate_consideration x represents that the fee paid_by llc to x for the plr-166266-03 administrative services provided to llc represent llc’s share of actual amounts that x pays to independent third parties for such services in addition under the service agreement x will itself incur costs with respect to operational support services eg providing private office and meeting space use of office equipment etc provided to llc thus the fees are more in the nature of reimbursements paid_by llc to x with respect to payments made to third parties and for costs incurred by x that benefits llc x represents that the percentage of x’s total costs assigned to llc by x will be a reasonable amount given the value that llc receives from the particular services in question we conclude that the mechanism of providing administrative services by x to llc pursuant to the service agreement and the payment of the fee by the llc to x does not in and of itself cause x to have the power to deal with each trust for less than an adequate_consideration for purposes of sec_675 however no opinion is expressed or implied as to whether the expenses_incurred by x are reasonable or represent fair value nor whether the percentage of those expenses allocated to llc is appropriate for purposes of sec_675 you also ask for a ruling as to whether the service agreement between x and llc causes x to be treated as an owner of any portion of trust or trust under sec_675 and b more specifically a whether there is a power to vote or direct the voting of stock or other_securities of a corporation in which the holdings of x and trusts are significant from the viewpoint of voting control and b whether x has the power to control the investment of the trusts funds the service agreement does not grant x a power to vote stock_or_securities of any entity in which trust or trust holds a significant interest nor does the service agreement grant x a power to direct or veto trust or trust investments therefore we conclude that entering the service agreement with llc will not cause x to be treated as an owner of trust or trust under sec_675 or b in addition our examination of the service agreement between x and llc reveal none of the circumstances that would cause x or another person to be treated as the owner of any portion of the trusts under sec_675 however the circumstances attendant on the operation of trust trust and llc will determine whether x will be treated as the owner of any portion of the trusts under sec_675 this is a question of fact the determination of which must be made by the office of the area director with which the trusts file their tax returns sec_704 provides that income gain loss and deduction with respect to property contributed to a partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of the contribution you ask for a ruling as to whether the method of allocation of llc causes x to be treated as an owner of any portion of trust or trust under the llc agreement submitted items are allocated to the unitholders in proportion to their respective units the llc agreement also provides that income gain loss and deduction with respect to property contributed will be shared among the unitholders so as to take account of the plr-166266-03 variation between the basis of the property to the partnership and its fair_market_value at the time of the contribution as provided by sec_704 because the items are allocated according to the unitholders’ respective interests in the llc no unitholder will receive an allocation that could be construed to grant it a right to income which would cause x to be considered an owner of trust and trust based on our examination of llc’s method of allocation we conclude that the method does not cause x or another person to be treated as the owner of any portion of the trusts under sec_673 sec_674 sec_676 sec_677 sec_678 or sec_679 additionally our examination of llc’s method of allocation revealed none of the circumstances that would cause x or another person to be treated as the owner of any portion of the trusts under sec_675 however the circumstances attendant on the operation of trust trust llc and x will determine whether x will be treated as the owner of any portion of the trusts under sec_675 this is a question of fact the determination of which must be made by the office of the area director with which the trusts file their tax returns sec_61 provides that gross_income includes compensation_for services including fees commissions fringe_benefits and similar items x proposes to enter into service agreements with trust trust and llc under which x will be paid a fee for such administrative services each service agreement provides an annual service fee the contract fee additionally the service agreements provide that on or before december of the contract_year x will provide an analysis that will evaluate the fee to the extent the parties determine that the contract fee was overstated the fee will be reduced then on or before december of the contract_year x will receive a one-time fee for the services provided to trust trust and llc the difference between the original contract fee and the reduced fee is not income to x provided that trust trust and llc do not deduct that difference under sec_448 llc is prohibited from computing its taxable_income using the cash_receipts_and_disbursements_method of accounting rulings accordingly based solely on the facts presented and representations made in thi sec_1 llc is an eligible_entity separate from its owners and is classified as a ruling_request and viewed in light of the applicable law and regulations we rule as follows partnership for federal tax purposes as provided in sec_301_7701-3 allocable to trust trust and llc for services under the service agreements will not per se cause x to be treated for federal_income_tax purposes as the owner of trust or trust or any portion of trust or trust under the grantor_trust_rules of no opinion is expressed as to whether the expenses allocated to trust trust and llc are appropriate the fact that trust trust and llc will pay x for expenses properly allocations of llc’s items of income gain loss deduction or credit in based solely on the information submitted and the representation that the facts plr-166266-03 proportion to the unitholder’s respective units as provided in the llc agreement or as required by sec_704 will not cause x or any other person to be treated for federal tax purposes as the owner of trust or trust or any portion of trust or trust under the grantor_trust_rules of no opinion is expressed as to the validity of llc’s chosen method of allocation under sec_704 the difference between the original fee provided for in the service agreements and the reduced fee if any agreed to by x trust trust and llc is not income to x this ruling is premised on trust trust and llc not deducting the difference if any between the original fee and the reduced fee and representations in the prior letter rulings remain true and correct we rule that the transactions set forth above have no effect on plr and plr and such rulings will remain in full force and effect subject_to the extent of any conditions stated in those letter rulings no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and income_tax regulations other than those expressed in the prior letter rulings or about the tax treatment of any conditions existing at the time or effects resulting from the proposed transaction that are not specifically covered by the above ruling or those rulings set forth in the prior letter rulings a copy of the letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated provides that it may not be used or cited as precedent is being sent to x in accordance with the power_of_attorney on file with this office a copy of this letter this ruling is directed only to the taxpayer requesting it sec_6110 the service agreements do not affect the sec_646 elections of trust and trust sincerely j thomas hines chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
